

115 HR 4127 IH: Mobile Mammography Promotion Act of 2017
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4127IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Mr. Luetkemeyer (for himself and Mr. Sessions) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow refunds of Federal motor fuel excise taxes on
			 fuels used in mobile mammography vehicles.
	
 1.Short titleThis Act may be cited as the Mobile Mammography Promotion Act of 2017. 2.Refunds of federal motor fuel excise taxes for fuel used in mobile mammography vehicles (a)RefundsSection 6427 of the Internal Revenue Code of 1986 (relating to fuels not used for taxable purposes) is amended by inserting after subsection (e) the following new subsection:
				
 (f)Fuels used in mobile mammography vehiclesExcept as provided in subsection (k), if any fuel on which tax was imposed by section 4041 or 4081 is used in any highway vehicle designed exclusively to provide mobile mammography services to patients within such vehicle, the Secretary shall pay (without interest) to the ultimate purchaser of such fuel an amount equal to the aggregate amount of the tax imposed on such fuel..
 (b)Exemption from retail taxSection 4041 of such Code is amended by adding at the end the following new subsection:  (n)Fuels used in mobile mammography vehiclesNo tax shall be imposed under this section on any liquid sold for use in, or used in, any highway vehicle designed exclusively to provide mobile mammography services to patients within such vehicle..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 